UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50274 Spectral Capital Corporation (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 Fifth Avenue, Suite 4200, Seattle, WA (Address of principal executive offices) (Zip/Postal Code) (206) 262-7820 (Telephone Number) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer [] Non Accelerated Filer [] (Do not check if smaller reporting company) Smaller Reporting Company [ X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. [ ] Yes [X] No As of October 31, 2011 there are issued and outstanding only common equity shares in the amount of 101,267,623 shares, par value $0.0001, of which there is only a single class.There are 5,000,000 preferred shares authorized and none issued and outstanding. 1 EXPLANATORY NOTE This Form 10-Q/A is being filed solely for hte purpose of furnishing Exhibit 101 to the original report, which contains the XBRL interactive data files. Item 6. Exhibits EXHIBITS List of Exhibits Certification of Chief Executive Officer pursuant to Section 302 of Sarbanes-Oxley Act of 2002* Certification of Chief Financial and Principal Accounting Officer pursuant to Section 302 of Sarbanes-Oxley Act of 2002* Certification of the Company’s Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* Certification of the Company’s Chief Financial and Principal Accounting Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101.ins XBRL Instance 101.xsd XBRL Schema 101.cal XBRL Calculation 101.def XBRL Definition 101.lab XBRL Label 101.pre
